DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, CDRH1-3 of SEQ ID NO:33, 47 and 61, respectively, and CDRL1-3 of SEQ ID NO:75, 89 and 103, respectively, of variable heavy chain region (VH) SEQ ID NO:5 and variable light chain region (VL) of SEQ ID NO:19 in the reply filed on 1/2/22 is acknowledged.  The traversal is on the ground(s) that Groups I and II each fall under the provision of 37 CFR § 475(b)(2) and should be rejoined.  This is not found persuasive since as stated in the previous Office action, the technical feature of the groups is not a special technical feature because it does not make a contribution over the prior art in view of US Patent 7,193,064 B2.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because many have numbers with commas where they should have periods, e.g., Table 1, “6,3”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Specification
The disclosure is objected to because of the following informalities: In the Abstract, “Fcy” should be --Fcγ--.  Throughout the specification, there is a comma in a number when there should be a period, e.g., p. 22, lines 14 and 19, “0,8” and “49,5”, respectively.
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. There is no BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S) in the specification, even though there is a Figure legend beginning on p. 32.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Objections
Claims 8-10 are objected to because of the following informalities: In Claim 8, (b) before “EC50, “a” should be --an-- and after “equal” the word --to-- should occur; “49,5” should be --49.5--, (c) “15,7” should be --15.7--, (d) “cross reactive” should have a hyphen, (f) “prevent” should be --preventing--, (g), “7,5” should be --7.5-- and --to-- should occur after “equal”; At the end of claim 9, second to last line, “does” should be --do--; in claim 10, line 3, “region is” should be --region that is-- (e.g., see claim 11).  
Claims 1-11 are objected to because of the following informality: each claim should be the object of a sentence. As a result, the claims should begin with a modifier, e.g., “A” or “The”, before the first word, “Antibody”. (See MPEP § 608.01(m))
Appropriate correction is required.

Improper Markush
	Claims 9-11 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by 
The Markush grouping of CD40-binding antibodies or antigen-binding fragments thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The antibody backbone does not determine the particular activity, that is, what antigen it binds, and therefore does not determine its function. Figure 22 shows the different sequences of the CDRs, VH and VL, and Figure 18, for example, shows differences in affinity for different antibodies. Further, the antibodies have different complementarity determining regions (CDRs), making over 4,000 possible combinations, with 13 different HCDR3 sequences alone (claim 9(a)).  For example, the HCDR3 is a small fragment (~10%) of the heavy chain variable domain, with areas outside HCDR3 are also responsible for antibody-antigen binding, including notably LCDR2 (making up about 6% of the light chain) and areas outside the CDRs as discussed by MacCallum et al. (J. Mol. Biol 262:732, 1996). MacCallum et al. analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, species specificity, affinity, immunogenicity, solubility, stability, effector function and/or EC50, for example (e.g., instant Fig. 1).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 includes wherein the antibody comprises at least S228P and L235E of the human IgG4 Fc region, however, claim 2, upon which claim 3 depends, is drawn to wherein the antibody is an IgG1 not IgG4 antibody.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Additionally, if the portion of claim 3 drawn to the IgG4 is deleted, the claim would remain not further limiting because by definition in the specification (p. 10, lines 1-4), a humanized IgG1LALA antibody is one “having at least two alanine amino acid positions 234 and 234 of the human Fc1 region.” Therefore, claim 3 would not further limit claim 2, which is drawn to the antibody which is a humanized IgG1LALA antibody.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 is indefinite because it is unclear what numbering system substitution “L234A and L235A” of human IgG1 are relative to. That is, if it is according to the EU index sequence numbering (see p. 6, lines 5-8, of the specification) or some other scheme. For example, it is noted that Schlothauer et al. (Prot. Eng. Design Selection, 29(10):457-466, 2016) specifies the IgG1 Fc LALA variant numbering is according EU nomenclature (p. 458, col. 1, last paragraph), supporting the existence of alternative means of numbering.
	Claim 5 recites “APCs” without further information, which renders the claim indefinite. Even though APC (antigen presenting cell) is defined in the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because abbreviations can mean multiple things and may be defined by the user, without the meaning of the abbreviation the claim is unclear (in contrast, see claim 6 where the abbreviation for dendritic cells is set forth).
	Claim 6 is indefinite because it is unclear what is meant by the antibody activating tumor cells. While the activation of antigen presenting cells, dendritic cells (DCs), B-cells, monocytes (e.g., lymphocytes) and myeloid cells by agonist CD40 antibodies is discussed in the specification and prior art, this is not the case for tumor cells.  For example, as discussed in the National Institute of Cancer Dictionary, CD40 agonist monoclonal antibody CP-870,893 activates APCs, B-cell and T-cells, it “may activate CD40 present on the surface of some solid tumor cells, resulting in apoptosis and decreased tumor growth.”  It is, however, not activating the tumor cell per se but instead the receptor on the tumor cells, which is an important distinction because the activation of the other cells mentioned goes beyond activation of the CD40 receptor.
	Claim 8 is indefinite because it recites in section (c) the antibody may have “KD values” (plural). Typically an antibody has only one KD value, i.e., how quickly the antibody binds its target. Without more explanation in the claims, having “KD values” makes the claim indefinite and the metes and bounds unclear. While the specification refers to multiple KD values (Example 1 and 2), these are determined by different means, and unless the claim specifies how the KD value(s) are to be determined, the skilled artisan cannot know the metes and bounds of the claim.
https://www.proteinatlas.org/ENSG00000101017-CD40m , Tissue and Pathology), which have very different CD40 levels.  
Claim 9 is indefinite because it recites “wherein the CDRs may comprise any one or more amino acids mutations that does not diminish their activity according to the invention.” It is unclear what is meant by “according to the invention.” It is not clear how the skilled artisan is to determine whether activity has been diminished since it is not specified which activity is referred to or what qualifies as diminishment.  As a result, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an agonist antibody that specifically binds human CD40 comprising the VH of SEQ ID NO:5 or comprising HCDR1-3 of SEQ ID NO:33, 47 and 61, respectively, and the VL of SEQ ID NO:19 or comprising LCDR1-3 of SEQ ID NO:75, 89 and 103, respectively, or wherein the antibody comprises the VH/VL of , does not reasonably provide enablement for wherein the antibody does not have those combination of sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn generically to an agonist CD40 antibody that specifically binds human CD40 and induces CD40 independent of Fcγ-mediated CD40 receptor crosslinking. Dependent claims further require that the epitope overlaps with the CD40L binding site and that the antibody activates certain immune cell types and tumor cells, having an indirect immune cell-mediated cytotoxic effect on tumor cells. Dependent claims and 10 and 11 give broad structural limitations for the antibody, allowing for a VH at least 85% identical to a VH of SEQ ID NO:1-14 or a VL at least 85% identical to a VL of SEQ ID NO:15-28, without any corresponding VL or VH, respectively, identified. Even though claim 9 reties both a VH and VL with some structural limitations, these are very broad. It is noted that the elected invention comprises a VH of SEQ ID NO:5 and VL of SEQ ID NO:19. There are four enablement issues with the claims: 1) the lacking or minimal structural limitations, 2) the requirement for antibody-induced CD40 signaling independent of Fc gamma-mediated CD40 receptor crosslinking, 3) the activation of tumor cells, and 4) the possession of the functional limitations of claims 4 and 8 by antibodies without structure.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1-8 and 16 are like a single means claim as defined in MPEP 2164.08: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim. Not only do the instant claims have to specifically bind human CD40, they have to be agonistic and be capable of inducing CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking. This means they cannot only bind mouse, they cannot be antagonists and must have a means for signaling other than through Fcγ.  However, there is no structural limitation for claim 1.  Claims 2 and 3 provide information that the antibody must be humanized and be an IgG1 with the LALA mutation, which is set forth in the first part of claim 3. Claim 4 requires the antibody bind to CD40 somewhere in the CD40L-binding domain.  Again, there is no structure to support this function. Other required functions suffer the same problem.  Even for claims 9-11, there is incomplete structural support for the required functions. 
What the specification provides guidance for is the induction of CD40 signaling independent of Fc gamma-mediated CD40 crosslinking by an antibody that has an IgG1 Fc domain comprising mutations L234A and L235A (LALA, see p. 10).  Working examples and direction is also provided for this means (e.g., Fig. 20), however, not for any other. Claim 3 also discusses IgG4 Fc mutation S228P and L235E, which was shown by Schlothauer et al. (Prot. Eng. Design Selection, 29(10):457-466, 2016) to have reduced binding to Fc gammaR1 (Fc mutant called SPLE, Fig. 1A), but unlike the IgG1LALA Fc mutant that showed significant cytotoxicity, the SPLE mutant did not (p. 462, col. 2, first paragraph), suggesting that while the IgG1LALA and IgG4SPLE mutants can eliminate or reduce binding to CD40, the IgG4SPLE may not allow for induction of CD40 signaling independent of the Fcγ-mediated CD40 crosslinking. This is supported by the platelet aggregation attributed to antibody Fcγ crosslinking and seen with the IgG4SPLE but not IgG1LALA (p. 462, col. 2, last paragraph, and p. 465, col. 1, first 2 full paragraphs). The claims are not enabled for the full scope as it relates to the requirement for inducing CD40-signaling independent of Fc gamma-mediated CD40 receptor crosslinking.
e.g., lymphocytes) and myeloid cells by agonist CD40 antibodies is discussed in the specification and prior art, this is not the case for tumor cells.  For example, as discussed in the National Institute of Cancer Dictionary (https://www.cancer.gov/publications/dictionaries/cancer-drug/def/cd40-agonist-monoclonal-antibody-cp-870893), CD40 agonist monoclonal antibody CP-870,893, which was used in the instant specification for comparison to other antibodies of the invention, activates APCs, B-cell and T-cells, and it “may activate CD40 present on the surface of some solid tumor cells, resulting in apoptosis and decreased tumor growth.”  It is, however, not activating the tumor cell but instead the receptor on the tumor cells, which is an important distinction because the activation of the other cells mentioned goes beyond activation of the CD40 receptor. The instant specification discusses that cytotoxic myeloid cells can reduce tumor cells by the agonistic CD40 antibody activating APCs to promote antitumor T-cell responses and foster cytotoxic myeloid cells (p. 2, lines 10-12).  The point being that there is no support for the claimed antibody activating tumor cells themselves. 
	Claims 1-8 and 16 have no structural requirements for an antibody which must be a specific CD40 agonist monoclonal as discussed above.  While claims 9-11 do have some, they are extremely broad. Further, claim 8 requires the antibody possess at least one other functional characteristic.  It is noted that elected antibody MAB-16-0451 does not meet all the possible functional limitations of claim 8, since it had an EC50 for cynomolgus CD40 of 10.4 ng/ml, which is not less than or equal to 10.3 nM (see claim 8(d)).  MAB-16-0451 has a VH of SEQ ID NO:5 and VL of SEQ ID NO:19, however, claims 10 and 11 encompass a VH and VL amino acid sequence at least 85% identical thereto, respectively. Also according to Figure 22, CDRs of MAB-16-0451 are 5-18 amino acids long.  SEQ ID NO:5 is 117 amino acids and SEQ ID NO:19 is 111 amino acids, meaning the VH CDRs are 30/117 (26%) and VL CDRs are 31/111 (28%) of the entire variable region, with the rest being framework regions. There is no requirement for claim 9 that all 6 CDRs (HCDR1-3 and LCDR1-3) from a particular antibody be present. There is no limitation for claims 10 and 11 that the VH or VL also be accompanied by any particular VL or VH, respectively, or that the up to 15% variation in sequence be outside of the CDRs.

An additional enablement issue for claims 10 and 11 is the permissiveness of the mixing of a VH from one antibody with the VL from another. The prior art does not support the reasonable expectation of successfully making a functional antibody or antigen-binding fragment thereof under these circumstances.  It has been shown that mixing the heavy chains of an antibody to p-azobenzoate from one rabbit with the light chains of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored." Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to lack of structure or limited structural requirements paired with required functions, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions, the lack of working examples of any modified variable domains or CDR shuffling between antibodies that can function within the context of the claimed antibodies or antibody fragments, and the lack of guidance for or direction about which modifications 
	


Claims 4, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to an agonistic monoclonal anti-human CD40 antibody that can induce CD40 signaling independent of Fcγ-mediated CD40 receptor crosslinking and which binds an epitope that overlaps with the CD40L binding site (claim 4), or has a CD40 cell binding affinity with a EC50 value of equal or less than 49.5 ng/ml, a KD values of equal or less than 15.7 nM, is cross-reactive to cynomolgus monkey CD40 with a KD value equal or less than 10.3 nM, induces maturation of antigen presenting cells as determined by IL12p70 release with an EC50 value of equal or less than 208 ng/ml and/or as determined by the induction of CD86 on dendritic cells by at least 7.5-fold and with an EC50 of equal or less than 148 ng/ml, and/or reduces the level of CD40 on the cell surface by less than 50% (claim 8).  Additionally, claim 9 is drawn to the agonist antibody comprising any of over 4,000 combinations of VH and VL CDRs.  Claims 10 and 11 require the antibody or antigen-binding fragment comprise a VH or VL region 85 % identical to SEQ ID NO:5 and 19, respectively, as elected.  The heavy chain CDR3 of SEQ ID NO:61 (in SEQ ID NO:5) is only 7 amino acids. If one amino acid is changed in CDRH3, that represents a 14% change in the sequence and 140 possible CDRH3 sequences (assuming substitution of any of the 20 natural amino acids). If SEQ ID NO:5 is 117 amino acids, a sequence with 85% identity thereto may have 17 substituted, deleted and/or added amino acids, all of which may be in one or more CDRs and which number is more than the number of amino acids in CDRH3. Claims 10 and 11 do not require any particular accompanying VL or VH, respectively. The specification has made a limited number of antibodies meeting the functional limitations of claim 1. Not only do the antibodies have to bind CD40, they must bind e.g., Fig. 5b). For claim 8, not even all 13 disclosed antibodies have each of the alternative limitations (see, e.g., Fig. 4, 13 and 14, which have no data for 8 of the antibodies, suggesting they did not have the functions illustrated since all antibodies were evaluated for other functional characteristics). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although VH CDR3 dominated the interaction, several amino acids in VL CDR3 and at least one in each of the other CDRs contact the antigen, with a number of residues outside the CDRs making antigen contact and residues in the CDRs which do not contact antigen being important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There is not description in the specification which amino acids are necessary and in what amino acid context for the functional limitations of the claimed antibody.
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The genus of agonist CD40 antibodies represented by the claims is highly variant and inclusive to numerous structural variants (around 4,000 in the case of claim 9) because a significant number of structural differences between genus members is permitted (any of 13 CDRs for the 6 different VH+VL CDRs, and antibodies with a VH or VL sharing at least 85% sequence identity with a disclosed VH or VL sequence in the absence of any structural limitation on a paired VL or VH, respectively, that can combine with it to form an human CD40-binding antibody. Each disclosed antibody has a particular set of 6 CDRs not found in the other antibodies.  There is no common structure disclosed that is responsible for the functional properties required by the claimed antibodies. There is no description of the structural properties of the disclosed antibodies that provide any with the property of having a KD no more than 15.7nM or reducing the level of CD40 on the surface by no more than 50%, for example.   Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This has not been done for the antibodies as claimed.
The specification discloses antibody MAB-16-0451 (as elected) with the VH/VL of SEQ ID NO:5/19 and the VH CDR1-3 of SEQ ID NO:33,47, 61 and VL CDR1-3 of SEQ ID NO:75,89 and 103.  A human CD40-binding agonist antibody comprising these sequences meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass mix-and-match CDR sequences, VH and VL sequences that have a recited degree of identity, and antibodies without any structural limitations that have very particular functional characteristics such as binding within the CD40L binding site (claim 4) or having particular KDs (claim 8).  None of these antibodies meets the written description provision of 35 USC 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibodies with the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an antibody with the VH/VL of SEQ ID NO:5/19 and the VH CDR1-3 of SEQ ID NO:33,47, 61 and VL CDR1-3 of SEQ ID NO:75,89 and 103 (as elected) which binds human CD40 and is a CD40 agonist, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170088624 A1 (cited in the IDS filed 3/19/20).
US 20170088624 teaches agonistic antibodies specifically binding human CD40, including the monoclonal antibody C40M126, which is a variant of C40M9 with two framework mutations in the heavy chain, and was made by introducing a S267E mutation to C40M121 
It is noted that by blocking CD40L binding, the antibody would inherently prevent synergistic and additive effects of CD40L-mediated functions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170088624 A1 (cited in the IDS filed 3/19/20) as applied to claims 1, 4-8 and 16 above, and further in view of US 11,084,882 B2, Vonderheide et al. (J. Clin. Oncol. 25(7):876-883, 2007) and Schlothauer et al. (Prot. Eng. Design Selection, 29(10):457-466, 2016).
US 20170088624 teaches agonistic antibodies specifically binding human CD40, including the monoclonal antibody C40M126, which is a variant of C40M9 with two framework mutations in the heavy chain, and was made by introducing a S267E mutation to C40M121 
US 11,084,882 teaches human CD40-binding antibodies comprising human IgG1 with mutations L234F and L235E (Example 1 and col. 92, lines 6-12 and 21-26) are taught.  CD40 antibodies can kill tumor cells “independent of CD40 expression on the tumor cells, through licensing of APCs to stimulate an anti-cancer immune response. Antibodies binding to CD40 can trigger CD40 on APCs to prime effector cytotoxic T lymphocytes (CTLs) and induce release of IL-2 by these cells, and indirectly activate NK cells. Antibodies stimulating CD40 have been disclosed in the prior art, and include CP-870,893, a human IgG2 antibody (WO 2003/040,170); dacetuzumab, a humanized IgG1 antibody (WO 2000/075,348) and Chi Lob 7/4, a chimeric IgG1 antibody (US 2009/0074711).” (col. 2, lines 5-18)  Pharmaceutical compositions comprising the antibody are taught (e.g., col. 101, lines 4-5). “Several variants can be constructed to make the Fc region of an antibody inactive for interactions with Fcγ receptors and C1q for therapeutic antibody development.” (col. 77, lines 31-50)  Examples represented by modifications of amino acids L234, L235 and P331 in human IgG1 heavy chain according to EU numbering, which may be A, A and S, respectively, are provided.  “Also, L234F and L235E amino acid substitutions can result in Fc regions with abrogated interactions with Fcγ receptors and C1q (Canfield et al., 1991, J. Exp. Med. (173):1483-91; Duncan et al., 1988, Nature (332):738-40).” It is discussed that an antibody constant region may mediated binding of the antibody to components of the complement system, of which C1q is the first component in the classical pathway of complement activation (col. 25, lines 50-55). 
in vivo and inhibit tumor growth, but does not complete with CD154, the CD40 ligand (paragraphs bridging pp. 876-877). The antibody was used in a human clinical trial, with the most common adverse reaction being dose-dependent cytokine release syndrome (CRS, p. 878, col. 1, second paragraph). It is discussed that the antibody is an IgG2 isotype and binds Fc receptors poorly, which is typical of IgG2 isotypes, however other fully human on-CD40 IgG2 monoclonal antibodies (mAbs) do not cause CRS (p. 882, col.1, second paragraph). The serum half-life of the antibody is short (p. 882, col. 1, end of third paragraph). CP-870,893 activated human APCs (p. 882, paragraph bridging cols. 1-2). Antibody administration resulted in increased CD86+ B cells by 8-10 fold (p. 881, col. 2, first paragraph). The single infusion of the antibody to patients was well tolerated and showed objective tumor responses (p. 882, first full sentence). 
Schlothauer et al. teaches reduced antibody binding to Fc gamma, wherein the antibody’s Fc region is the IgG1-LALA -/+ P329A Fc mutants. When the antibodies were an EGFR antibody with these mutated Fc regions, they showed significant cytotoxicity (p. 462, col. 1, first paragraph). In the platelet aggregation assay, the IgG1-LALA did not cause aggregation of blood platelets, although a CD40 antibody without a mutated Fc domain did (p. 462, col. 2, 3rd paragraph).  When a CD9 antibody was used in the assay, the nonmodified antibody caused platelet aggregation, but the IgG1-LALA and IgG1-P329G LALA antibodies did not (p. 462, col. 2, last 3 paragraphs).  It is noted that 5 (bispecific) antibodies based on the P329G LALA IgG1 isotype are in active clinical trials because the modification has been deemed a safe way to silence antibody Fc effector functions for safe therapeutic use (p. 465, col. 2, last paragraph). It is desirable to have an Fc region, with “robust and efficient manufacturing processes adapted for Fc-bearing hIgGs… now commonly used in industry.” And, the human IgG (hIgG) Fc region has beneficial properties for therapeutics, such as long circulatory half-life and good biochemical and biophysical stability. (p. 457, col. 1, first paragraph). 
It would have been obvious before the effective filing date of the invention to have an agonist monoclonal antibody, such as C40M126 taught by US 20170088624, for the treatment of cancer, wherein the antibody-induced CD40 signaling is independent of Fcγ-mediated CD40 receptor crosslinking. Vonherheide et al. taught that the most common adverse effect in their clinical trials of the human anti-human CD40 agonist antibody CP-870,893 was cytokine release 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017/004016 (cited in the IDS filed 11/1/21) teaches agonistic anti-human CD40 antibodies. However, these antibodies have enhanced binding to FcγRIIB and FcR-mediated cross-linking (p. 41, line 25, through p. 42, line 3), instead of reduced binding, which is necessary for CD40 signaling independent of Fcγ-mediated CD40 crosslinking. Therefore, this reference does not anticipate or make obvious the instant invention.
WO 2013/034904 (cited in the IDS filed 11/1/21) teaches agonistic anti-human CD40 antibodies, including those wherein the Fc region is mutated to improve binding to Fcγ receptors (p. 24, lines 10-16). There is no suggestion to reduce binding to Fcγ receptors. Therefore, this reference does not anticipate or make obvious the instant invention.
US 20060093600 A1 (cited in the IDS filed 3/19/20) teaches that human CD40-binding agonist IgG2 antibody 3.1.1 competes with CD40L for binding to CD40 ([0036], [0250] and -11 (Table 32). The antibody bound cynomolgus B cells ([0289]). This reference is cumulative with the teachings above of agonist antibody binding human CD40 and meeting some of the instantly claimed functional limitations.  There is no evidence that this antibody could induce CD40 signaling independent of Fcγ-mediated CD40 crosslinking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman